Electronically Filed
                                                      Supreme Court
                                                      SCWC-16-0000014
                                                      26-APR-2018
                                                      08:03 AM

                         SCWC-16-0000014

          IN THE SUPREME COURT OF THE STATE OF HAWAII


        STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                               vs.

          DEWITT LONG, Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000014; CR. NO. 12-1-1613)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge Ochiai, in place of Wilson, J., recused)

         Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on March 16, 2018, is hereby rejected.

         DATED: Honolulu, Hawaii, April 26, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Dean E. Ochiai